DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I (a hat), Species E, Figs. 1-6, 16, and 19 in the reply filed on September 4, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4-6, 8, and 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and/or species, there being no allowable generic or linking claim.
Accordingly, claims 1-20 are pending in this application, with an action on the merits to follow regarding claims 1-3, 7, and 9.
Drawings
Photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of drawings or photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:

Photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Specification
The disclosure is objected to because of the following informalities: “Spandex®” (para. 0001) is a generic term and not a trademark and therefore should not have a registration symbol.  
Appropriate correction is required.
The use of the term “Velcro®” (beginning in para. 0002), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Examiner respectfully suggest amending to recite, “VELCRO®”.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 3 and 9 are objected to because of the following informalities:  Claims 3 and 9 should recite, “wherein the sleeve assembly of the pair of sleeve assemblies….”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite as it recites, “wherein the outer fabric or flexible layer and the inner nonslip layer are attached to the hat so as to form an opening between the inner nonslip layer.”  It is unclear as to what the opening is between as only one structure has been claimed and according to the elected embodiment, the opening is between at least two different structures.  Examiner respectfully suggests amending to recite, “wherein the outer fabric or flexible layer and the inner nonslip layer are attached to the hat so as to form an opening between the inner nonslip layer and an exterior of the hat.”

	Claim 3 is indefinite as it recites, “wherein the sleeve assembly comprises the outer fabric or flexible layer and the inner nonslip layer folded and joined together on an edge….”  It is unclear as to what structure “an edge” as referring to as it could be an edge of the sleeve assembly, an edge of the outer fabric/flexible layer, or the inner non-slip layer.  
Claim 9 contains the trademark/trade name “Velcro®”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a hook and loop fastener and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cotutsca (US 2007/0220656).
Regarding claim 1, Cotutsca disclose a hat (10), comprising: a pair of sleeve assemblies (12) positioned on either side of the hat (as can best be seen in Fig. 3) and configured to receive temples of glasses (temple of 20, best seen in Fig. 3), wherein each sleeve assembly comprises an outer fabric or flexible layer (30, disclosed as fabric which is known to be flexible in para. 0060) and an inner nonslip layer (gripping layer 50).
	Regarding claim 2, Cotutsca discloses wherein the outer fabric or flexible layer (30) and the inner nonslip layer (50) are attached to the hat (via stitching 34) so as to form an opening between the inner nonslip layer (as can be seen in at least Fig. 5, an 
	Regarding claim 7, Cotutsca discloses wherein each sleeve assembly (12) includes an opening along a bottom portion (36) of the sleeve assembly (see para. 0061 where the assembly/holder may be attached at intervals along the lower edge 36, and as such an opening would be created between the intervals).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cotutsca as applied to claim 1 above, and further in view of Stevens (US 2019/0365002).
Regarding claim 3, Cotutsca discloses all the limitations of claim 1 above and where the nonslip layer (50) can be the same size as the interior of the assembly (12), 
	Stevens teaches holding assemblies attached to the exterior of a garment wherein the holding assembly (100) comprises the outer fabric or flexible layer (128) and the inner nonslip layer (130) folded (see Fig. 3 and para. 0033) and joined together (via stitches 104) on an edge (edges at 112 and 114) to form an interior opening (116) encompassed by the inner nonslip layer (as can be seen in Fig. 3, at least half of the opening is encompassed by 130), wherein the sleeve assembly formed in this manner is affixed to the hat (via stitches 104).
Cotutsca and Stevens teach analogous inventions in holding assembles for the exterior of apparel items.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the construction method of Cotutsca with the construction method as taught by Stevens … thereby securely attaching the assembly to the exterior of the hat with an edge treatment to prevent the edges from fraying and causing the stitching to no longer hold the assembly to the hat.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cotutsca as applied to claim 1 above, and further in view of Risso (US 2006/0152671).

Risso teaches a hat with sleeve assemblies to hold the temples of glasses wherein the sleeve assembly (10) further comprises a Velcro® patch (93, see para. 0065) on an exterior surface (outer facing surface of 30).
Cotutsca and Risso teach analogous inventions in the field of hats with sleeve assemblies to hold the temples of glasses.  Therefore…. to add a hook and loop patch to the exterior surface of the sleeve assembly of Cotutsca as taught by Risso in order to be “operably configured to receive other objects… as desired by the user” (see para. 0065 of Risso).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are headwear and sleeve assemblies.  For example, Plon (US 2018/0055127) shows multiple configurations of sleeve assemblies on headwear; Lacy (US 2016/0021962) shoes sleeve assemblies with gripping material to hold eyewear; and Mallett (US 3271783) shows alternate construction methods for attaching sleeve assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673.  The examiner can normally be reached on Monday-Friday 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEATHER MANGINE, Ph.D./           Primary Examiner, Art Unit 3732